MEMORANDUM DECISION
Relator, Ronnie A. Sponseller, has filed an original action in mandamus requesting this court to issue a writ of mandamus to order respondent, Industrial Commission of Ohio, to vacate its order that denied his application for temporary total disability compensation, and to issue an order granting such compensation.
This court referred the matter to a magistrate, pursuant to Civ.R. 53(C) and Section (M), Loc.R. 12 of the Tenth District Court of Appeals, who rendered a decision including findings of fact and conclusions of law.  The magistrate decided that the requested writ of mandamus should be denied.  Relator has filed objections to the magistrate's decision.
In his objections, relator merely states that he objects to the magistrate's decision based on the reasons contained in the attached brief.  Civ.R. 53(E)(2) provides that objections to the magistrate's decision must be specific and state with particularity the grounds of the objections.  Inasmuch as relator's objections do not comply with the requirements of the rule, the objections are overruled.
Upon a review of the magistrate's decision and an independent review of the file, this court finds there is some evidence to support the commission's decision denying temporary total disability compensation because relator voluntarily abandoned his employment.  Therefore, the requested writ of mandamus is denied.
Objections overruled,
writ of mandamus denied.
LAZARUS, P.J., and KENNEDY, J., concur.